Judge Robertson
deliverer! the opinion of the Court.
There is no evidence that the order of publication against R. C. Nicholas, was ever regu*487larly published. The certificate of Savary is not such as the act of assembly requires. This act for certifying constructive service, should be strictly com-does not appear who Savarv is, or - • 1 • ' plied with. It what authority he had for giving the certificate. Therefore, the court erred in decreeing against Nicholas, who does not appear to have been made a party to the suit.
Note. The certificate of publication, in this case, w'as signed liT. Smith, by H. Savary.” Reporter.
Wickliffe, for plaintiff; Chinn, for defendant.
Wherefore, the decree for this reason alone, is re- , versed, and the cause remanded for new proceedings consistent with this opinion.